Crew III, J.
Appeal from a judgment of the County Court of Albany County (Keegan, J.), rendered December 19, 1991, upon a verdict convicting defendant of the crimes of criminal posses*794sion of a controlled substance in the first degree and conspiracy in the second degree.
Defendant’s contention that the vehicle he was operating was illegally stopped and searched has been considered and rejected by this Court in its determinations of his codefendants’ appeals (see, People v Brinson, 200 AD2d 784, lv denied 83 NY2d 849; People v Carter, 199 AD2d 817). Similarly, as in those cases, we find that the evidence, viewed in a light most favorable to the People, was sufficient to sustain defendant’s conviction (see, People v Allah, 71 NY2d 830). Defendant’s remaining contentions are either lacking in merit or unpreserved for appellate review.
Cardona, P. J., White, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.
3